EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: Dick Hobbs (414) 347-3706 Sensient Technologies Corporation Reports Results for the Third Quarter Ended September 30, 2012 Company Achieves Third Quarter Record EPS of 66 Cents Cash Flows from Operations Increase 8.4% to $43.1 Million MILWAUKEE—October 19, 2012—Sensient Technologies Corporation (NYSE: SXT) reported diluted earnings per share of 66 cents in the quarter, a third quarter record and an increase of 3.1% over the 64 cents earned in last year’s third quarter.In local currency, third quarter earnings per share increased 7.8% as the impact of foreign currency translation reduced reported earnings by three cents per share.Foreign currency translation also significantly reduced revenue and operating income in the quarter.Revenue was $369.4 million in the third quarter compared to $363.8 million in last year’s third quarter.Operating income increased to $50.7 million from the $49.9 million reported in the comparable period last year.In local currency, both revenue and operating income increased by more than 5% in the quarter. Diluted earnings per share were $1.94 for the first nine months of 2012, an increase of 5.4% over the $1.84 reported in last year’s first nine months.Foreign currency translation reduced year to date earnings by seven cents per share.In local currency, revenue increased 4.5% and diluted earnings per share increased 9.2% in the first nine months of this year. Cash flows from operations increased to $43.1 million in the third quarter, up 8.4% from the $39.7 million generated in last year’s third quarter.Debt was reduced by over $13 million in the third quarter. - MORE – Sensient Technologies Corporation Page2 Earnings Release – Third Quarter Ended September 30, 2012 October 19, 2012 “Sensient delivered another strong performance in the third quarter despite the difficult economic conditions,” said Kenneth P. Manning, Chairman and CEO of Sensient Technologies Corporation.“We continue to see opportunities for growth in all of our Groups and I remain very optimistic about the Company’s future.” BUSINESS REVIEW The Color Group reported revenue of $120.7 million in the third quarter, compared to $121.0 million reported in the comparable period last year.Operating income increased 2.5% to a third quarter record of $23.5 million, from $22.9 million in last year’s third quarter.In local currency, revenue and operating income increased 5.0% and 7.9%, respectively.The Color Group’s focus on higher value products resulted in stronger operating margins.The operating margin in the quarter increased to 19.4%, up from 18.9% reported in last year’s third quarter. The Flavors & Fragrances Group reported third quarter revenue of $224.7 million compared to $220.3 million in last year’s third quarter.Operating income was $31.8 million in the quarter compared to $33.1 million in the third quarter of 2011.Foreign currency translation reduced revenue by 3.4% and operating income by 1.4% in the quarter.Third quarter results were affected by customer inventory destocking and higher raw material costs. The Corporate & Other segment, which includes the Company’s operations in Asia Pacific and China, and the flavor businesses in Central and South America, reported revenue of $40.8 million in the quarter, an increase of 8.4% over the $37.6 million reported in last year’s third quarter. 2012 OUTLOOK Sensient has narrowed its guidance for 2012 diluted earnings per share, which is now expected to be between $2.51 and $2.56. - MORE – Sensient Technologies Corporation
